 



Exhibit 10.12(i)
FIRST AMENDMENT TO SUBLEASE
     THIS FIRST AMENDMENT TO SUBLEASE (“First Amendment”) is entered into as of
_Nov 3 , 2006, by and between ORACLE USA, INC., a Colorado corporation
(“Sublandlord”) and ONYX PHARMACEUTICALS, INC., a Delaware corporation
(“Subtenant”), with reference to the following facts.
     A. Sublandlord (as successor in interest to Siebel Systems, Inc.) and
Subtenant are parties to that certain sublease dated August 5, 2004 (the
“Sublease”), pursuant to which Sublandlord has subleased to Subtenant space
currently containing approximately 23,222 rentable square feet (the “Original
Subleased Premises”) on the twelfth (12th) floor of the building located at 2100
Powell Street, Emeryville, California (the “Building”).
     B. Subtenant has requested that additional space containing approximately
14,072 rentable square feet on the third (3rd) floor of the Building and
comprised of (i) 4,144 rentable square feet of office space (the “Office Space”)
and (ii) 9,928 rentable square feet of space located in the Building’s childcare
facility (the “Childcare Space”), all as shown on Exhibit A-1 hereto (the Office
Space and the Childcare Space being referred to herein collectively as the
“Expansion Space”), be added to the Subleased Premises and that the Sublease be
appropriately amended and Sublandlord is willing to do the same on the following
terms and conditions.
     C. The Sublease by its terms shall expire on February 10, 2010 (“Prior
Termination Date”), and the parties desire to extend the term of the Sublease,
all on the following terms and conditions.
     NOW, THEREFORE, in consideration of the above recitals which by this
reference are incorporated herein, the mutual covenants and conditions contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Sublandlord and Subtenant agree as follows:
     1. Expansion.
          (a) Delivery of Expansion Space. Effective as of the date that
Sublandlord delivers vacant possession of the Expansion Space to Subtenant in
broom clean condition (the “Expansion Effective Date”) which date is anticipated
to occur immediately following the mutual execution and delivery of this First
Amendment, the Subleased Premises, as defined in the Sublease, is increased to
37,294 rentable square feet on the twelfth (12th) and third (3rd) floors by the
addition of the Expansion Space, and from and after the Expansion Effective
Date, the Original Subleased Premises and the Expansion Space, collectively,
shall be deemed the Subleased Premises, as defined in the Sublease. The Term for
the Expansion Space shall commence on the Expansion Effective Date and end on
the Extended Termination Date (as hereinafter defined). The Expansion Space is
subject to all the terms and conditions of the Sublease except as expressly
modified herein and except that Subtenant shall not be entitled to receive any
allowances, abatements or other financial concessions of an inducement nature
granted with respect to the Original Subleased Premises unless such concessions
are expressly provided for herein with respect to the Expansion Space. The
Expansion Effective Date shall be delayed to the extent that Sublandlord fails
to deliver vacant possession of the Expansion Space in broom clean condition for
any reason, including but not limited to, holding over by prior occupants. Any
such delay in the Expansion Effective Date shall not subject Sublandlord to any

1



--------------------------------------------------------------------------------



 



liability for any loss or damage resulting therefrom. If the Expansion Effective
Date is delayed, the Extended Termination Date shall not be similarly extended.
          (b) Construction Contingency. This First Amendment is conditioned upon
(i) both Sublandlord and Master Landlord approving (A) Subtenant’s proposed
architect and general contractor for the design and construction of Subtenant’s
initial improvements within the Expansion Space, said architect and general
contractor being specified in Exhibit B attached hereto and (B) the preliminary
space plan depicting such initial improvements, which is attached hereto as
Exhibit C (“Preliminary Plans”) and (ii) Landlord and Sublandlord waiving any
requirement that Subtenant’s initial improvements to the Expansion Space be
removed upon the expiration or sooner termination of the Sublease based upon
review of the Preliminary Plans, provided that Subtenant’s initial improvements
in the Expansion Space do not vary materially from the Preliminary Plans
(“Construction Contingency”). In connection therewith, Subtenant agrees to
promptly provide Sublandlord or Master Landlord, as the case may be, with such
additional information regarding Subtenant’s architect, contractor, and
Preliminary Plans as Sublandlord or Master Landlord may reasonably request and
to cooperate in good faith with the efforts of Sublandlord and/or Master
Landlord to evaluate same. If, despite Subtenant’s compliance with the
immediately preceding sentence, the Construction Contingency is not satisfied on
or before the date that is thirty (30) days following the date of mutual
execution and delivery of this First Amendment, Subtenant shall have the right
to rescind this First Amendment by written notice delivered to Sublandlord at
any time prior to satisfaction of the Construction Contingency. If Subtenant so
elects to rescind this First Amendment, the parties shall have no further rights
or obligations hereunder, but the Sublease shall remain in full force and
effect, without amendment. The Construction Contingency is solely for the
benefit of Subtenant and may only be waived by Subtenant.
     2. Extension. The Term of the Sublease is hereby extended such that it will
expire on March 31, 2013 (“Extended Termination Date”), unless sooner terminated
in accordance with the terms of the Sublease. That portion of the term of the
Sublease commencing the day immediately following the Prior Termination Date
(“Extension Date”) and ending on the Extended Termination Date shall be referred
to herein as the “Extended Term”.
     3. Base Rent.
          (a) Original Subleased Premises Through Prior Termination Date. The
Base Rent and all other charges under the Sublease shall be payable as provided
therein with respect to the Original Subleased Premises through and including
the Prior Termination Date.
          (b) Original Subleased Premises From and After Extension Date. As of
the Extension Date, the schedule of Base Rent payable with respect to the
Original Subleased Premises during the Extended Term is the following:

2



--------------------------------------------------------------------------------



 



                      Monthly Rate Per     Period   Square Foot   Monthly Base
Rent
February 11, 2010 - December 31, 2010
  $ 2.62     $ 60,841.64  
January 1, 2011 - December 31, 2011
  $ 2.67     $ 62,002.74  
January 1, 2012 - December 31, 2012
  $ 2.75     $ 63,860.50  
January 1, 2013 - March 13, 2013
  $ 2.83     $ 65,718.26  

          (c) Expansion Space. Commencing as of the date that is one hundred
twenty (120) days following the later to occur of (x) the Expansion Effective
Date and (y) the date upon which Landlord and Sublandlord have approved (or are
deemed to have approved) the Plans, (the “Expansion Rent Commencement Date”),
Subtenant shall pay Base Rent with respect to the Expansion Space as follows (in
the following chart, the term “Anniversary” refers to an anniversary of the
Expansion Effective Date):

                      Monthly Rate Per     Period   Square Foot   Monthly Base
Rent
Expansion Rent Commencement Date -
Date immediately preceding First
(1st) Anniversary
  $ 2.40     $ 33,722.80  
First (1st) Anniversary -
Date immediately preceding Second
(2nd) Anniversary
  $ 2.47     $ 34,757.84  
Second (2nd) Anniversary -
Date immediately preceding Third
(3rd) Anniversary
  $ 2.54     $ 35,742.88  
Third (3rd) Anniversary -
Date immediately preceding Fourth
(4th) Anniversary
  $ 2.62     $ 36,868.64  
Fourth (4th Anniversary -
Date immediately preceding Fifth
(5th) Anniversary
  $ 2.67     $ 37,572.24  
Fifth (5th) Anniversary -
Date immediately preceding Sixth
(6th) Anniversary
  $ 2.75     $ 38,698.00  
Sixth (6th) Anniversary - March 13, 2013
  $ 2.83     $ 39,823.76  

Upon the determination of the Expansion Rent Commencement Date, the parties will
promptly enter into a letter agreement setting forth the actual Expansion Rent
Commencement Date. Notwithstanding the foregoing to the contrary, (i) Subtenant
will pay to Sublandlord one month’s Base Rent for the Expansion Space within
five (5) business days after satisfaction of the Construction Contingency; said
pre-paid Base Rent will be applied towards Base Rent payable for the Expansion
Space as of the Expansion Rent Commencement Date; and (ii) the Expansion Rent
Commencement Date will be delayed on a day for day basis for each day that
Subtenant is prevented from commencing and completing Subtenant’s initial

3



--------------------------------------------------------------------------------



 



improvements in the Expansion Space as a result of (x) the negligence or willful
misconduct of Sublandlord or (y) Sublandlord’s acts or omissions in violation of
this First Amendment (the parties acknowledge that the acts or omissions of
Landlord will not, for the purpose of this provision, be attributable to
Sublandlord) or (z) the performance by Sublandlord of the work described in
clause (y) of Section 7(a)(i) below; provided, however, that Subtenant will give
prompt notice to Sublandlord of any claimed delay caused by Sublandlord, and if
such delay is cured within two (2) business days following delivery of such
notice, there will be no adjustment in the Expansion Rent Commencement Date.
     4. Additional Security Deposit.
          (a) Generally. Within five (5) business days after satisfaction of the
Construction Contingency, Subtenant shall pay Sublandlord the sum of $202,636.00
which shall be added to and become part of the Security Deposit held by
Sublandlord as provided under Section 5 of the Sublease. Upon payment of said
sum to Sublandlord, the Security Deposit shall be increased from $49,927.30 to
$250,503.30.
          (b) Letter of Credit.
               (i) Initial Letter of Credit. At Subtenant’s option, the Security
Deposit may be in the form of an unconditional, irrevocable, transferable
standby letter of credit (the “Initial Letter of Credit”) substantially in the
form attached hereto as Exhibit D in the amount of $202,636.00 and issued by a
financial institution acceptable to Landlord (which must have a credit rating of
“AA” or better from both Moody’s and Standard & Poor’s), as security for the
full and faithful performance of Subtenant’s obligations under this Sublease.
Sublandlord may draw upon the Initial Letter of Credit or any Replacement Letter
of Credit (as that term is defined below) on or after the occurrence of either:
(i) an uncured event of default under this Sublease; (ii) any failure by
Subtenant to deliver to Sublandlord a Replacement Letter of Credit as and when
required pursuant to this Section 4; (iii) an uncured failure by Subtenant to
perform one or more of its obligations under this Sublease and the existence of
circumstances in which Sublandlord is enjoined or otherwise prevented by
operation of law from giving to Subtenant a written notice which would be
necessary for such failure of performance to constitute an event of default, or
(iv) the appointment of a receiver to take possession of all or substantially
all of the assets of Subtenant, or an assignment of Subtenant for the benefit of
creditors, or any action taken or suffered by Subtenant under any insolvency,
bankruptcy, reorganization or other debtor relief proceedings, whether now
existing or hereafter amended or enacted; provided that in the event of (i) or
(iii), Sublandlord may, at Sublandlord’s sole option, draw upon a portion of the
face amount of the Initial Letter of Credit or any Replacement Letter of Credit,
as applicable, as required to compensate Sublandlord for damages incurred (with
subsequent demands at Sublandlord’s sole election as Sublandlord incurs further
damage).
               (ii) Delivery of Replacement Letter of Credit. Subtenant shall
deliver to Sublandlord a new letter of credit (a “Replacement Letter of Credit”)
at least thirty (30) days prior to the expiry date of the Initial Letter of
Credit or of any Replacement Letter of Credit held by Sublandlord. Each
Replacement Letter of Credit delivered by Subtenant to Sublandlord shall: (i) be
issued by a banking institution acceptable to Sublandlord in its reasonable
judgment; (ii) be in the same form as the letter of credit attached to this
Sublease as Exhibit D; (iii) bear an expiry date not earlier than one (1) year
from the date when such Replacement Letter of Credit is delivered to
Sublandlord; and (iv) be in an amount not less than the amount specified in
Section 4(a). Upon the delivery to Sublandlord of a Replacement Letter of Credit
as

4



--------------------------------------------------------------------------------



 



described in this Section 4, Sublandlord shall return to Subtenant the Initial
Letter of Credit or any previous Replacement Letter of Credit then held by
Sublandlord.
               (iii) Draw Upon Letter of Credit. All proceeds of a draw upon of
the Initial Letter of Credit or any Replacement Letter of Credit shall be, at
Sublandlord’s sole election, either: (i) applied by Sublandlord to damages
incurred by Sublandlord as a result of the event giving rise to the draw, or
(ii) held by Sublandlord as a security deposit, and, at the sole election of
Sublandlord, applied on one or more occasions to remedy failures on the part of
Subtenant in the payment of Rent, to repair damages to the Subleased Premises
caused by Subtenant and to clean the Subleased Premises.
               (iv) Sublandlord’s Transfer. If Sublandlord conveys or transfers
its interest in the Subleased Premises and, as a part of such conveyance or
transfer, Sublandlord assigns its interest in this Sublease: (i) the Initial
Letter of Credit or any Replacement Letter of Credit shall be transferred to
Sublandlord’s successor; (ii) upon such transfer, Sublandlord shall be released
and discharged from any further liability to Subtenant with respect to such
Initial Letter of Credit and any Replacement Letter of Credit; and (iii) any
Replacement Letter of Credit thereafter delivered by Subtenant shall state the
name of the successor to Sublandlord as the beneficiary of such Replacement
Letter of Credit and shall contain such modifications in the text of the
Replacement Letter of Credit as are required to appropriately reflect the
transfer of the interest of Sublandlord in the Premises.
     5. Subtenant’s Share. Commencing as of the Expansion Effective Date,
Subtenant’s Share for the Expansion Space will be 4.72%.
     6. Pass Through Costs.
          (a) Original Subleased Premises for the Extended Term. Commencing with
the Extension Date, Subtenant shall pay for Subtenant’s Share of Pass Through
Costs applicable to the Original Subleased Premises in accordance with the terms
of the Sublease.
          (b) Expansion Space From Expansion Effective Date. Commencing as of
January 1, 2008, Subtenant shall pay for Subtenant’s Share (as described in
Section 5 above) of Pass Through Costs applicable to the Expansion Space in
accordance with the terms of the Sublease, provided, however, the Base Year for
the computation of Subtenant’s Share of Pass Through Costs applicable to the
Expansion Space only shall be the calendar year 2007.
     7. Improvements to Expansion Space.
          (a) Condition of Expansion Space.
               (i) “As-Is” Acceptance. Subtenant has inspected the Expansion
Space and agrees to accept the same “as is” without any agreements,
representations, understandings or obligations on the part of Sublandlord to
perform any alterations, repairs or improvements; provided, however, that
(x) the Expansion Space shall be delivered in broom clean condition and
(y) Sublandlord will be responsible for the removal of all childcare related
improvements (electrical and plumbing) located below the third (3rd) floor
(i.e., in the ceiling of the second (2d) floor) and currently serving the
Childcare Space at Sublandlord’s sole cost and expense, pursuant to plans and
specifications mutually approved by Sublandlord and Subtenant (Sublandlord may
perform such work prior to or following the Expansion Effective Date).
Notwithstanding the provisions of clause (y) of the immediately preceding
sentence to the

5



--------------------------------------------------------------------------------



 



contrary, if Subtenant desires that Sublandlord leave some portions of the
pre-existing childcare-related improvements (electrical or plumbing) intact,
rather than remove the same (for example, if Subtenant intends to install a
kitchen facility where the prior occupant’s kitchen facility was located,
Subtenant may desire to have the existing drain and associated plumbing remain
in place), Subtenant may notify Sublandlord, on or before November 1, 2006 of
the items which Subtenant desires that Sublandlord not remove, and Sublandlord
will leave such items in place.
               (ii) Allowance. Provided Subtenant is not in monetary default
beyond applicable cure periods under the Sublease (as amended hereby),
Sublandlord agrees to contribute $684,960.00 (approximately $68.99 per rentable
square foot in the Childcare Space) (the “Allowance”) toward the cost of design
and construction of improvements to be constructed by Subtenant in the Expansion
Space (including the acquisition and installation of telephone and data
cabling). The Allowance shall be paid to Subtenant in periodic disbursements
within thirty (30) days after Sublandlord’s receipt of the following
documentation: 1) a request for payment containing true, correct and complete
copies of invoices from Subtenant’s contractors or vendors covering all work for
which disbursement is to be made to a date specified therein; 2) with respect to
Subtenant’s improvements, a certification from an AIA architect substantially in
the form of the architect’s certificate for payment which is located on AIA
Document G702; and 3) from the general contractor, and each subcontractor or
material supplier providing services or supplies costing in excess of Fifty
Thousand Dollars ($50,000.00), conditional waivers of liens for progress
payments and unconditional waiver of liens for final payment which shall cover
all work for which disbursement is being requested and all other statements and
forms required for compliance with the mechanics’ lien laws of the state of
California; notwithstanding anything herein to the contrary, Sublandlord shall
not be obligated to disburse any portion of the Allowance during the continuance
of an uncured monetary default under the Sublease (as amended hereby), and
Sublandlord’s obligation to disburse shall only resume when and if such monetary
default is cured.
               (iii) Additional Allowance. If the estimated cost of designing
and constructing improvements in the Expansion Space exceeds the Allowance,
Subtenant may elect to borrow up to $140,720.00 (i.e., $10.00 per rentable
square foot in the Expansion Space) (the “Additional Allowance”) from
Sublandlord in order to finance Subtenant’s expenditure of over-Allowance
amounts in the improvement of the Expansion Space (including the installation of
cabling). Subtenant shall not be entitled to any of the Additional Allowance as
a reimbursement for the acquisition of personal property. If, following receipt
of the construction bids or upon completion of Subtenant’s improvements,
Subtenant so desires to borrow all or any portion of the Additional Allowance,
Subtenant will submit to Sublandlord a request for payment, including in such
request the items described in clauses (1) through (3) of Section 7(a)(ii) above
with respect to any costs for which Subtenant desires payment. In either event,
Subtenant must make its election as to whether or not to borrow any Additional
Allowance on or before March 31, 2007. Any Additional Allowance borrowed by
Subtenant pursuant to the provisions of this Section 7(a)(iii) shall be repaid
to Sublandlord as additional Base Rent in equal monthly installments over the
then remaining (as of the date of Subtenant’s disbursement of the Additional
Allowance) portion of the Term (as extended pursuant to Section 2 above),
together with interest at an annual rate equal to seven percent (7%), all as
determined in accordance with a standard payment schedule prepared by
Sublandlord after the disbursement of the Additional Allowance, such repayment
to commence as of the first day of the calendar month next succeeding the
calendar month in which Sublandlord funds the Additional Allowance. If, however,
Subtenant is in monetary default under the Sublease (as amended hereby) after
the expiration of applicable cure periods, the entire unamortized balance of any

6



--------------------------------------------------------------------------------



 



Additional Allowance borrowed by Subtenant shall become immediately due and
payable and, except to the extent required by applicable law, shall not be
subject to mitigation or reduction in connection with a reletting of the
Subleased Premises by Sublandlord, and, if such unamortized Additional Allowance
is so paid by Subtenant, Subtenant’s Base Rent payable thereafter shall be
reduced as necessary to reflect the fact that Base Rent will no longer include
as a component the repayment of Additional Allowance.
               (iv) Failure to Deliver. If Sublandlord fails to timely deliver
any disbursement of the Allowance or Additional Allowance, Subtenant may send a
notice to Sublandlord, which notice must contain the following disclaimer in
boldface, capitalized type: “NOTICE — SECOND REQUEST FOR DISBURSEMENT OF
ALLOWANCE PURSUANT TO SECTION 7(a) OF FIRST AMENDMENT TO SUBLEASE — FAILURE TO
TIMELY DISBURSE ALLOWANCE OR ADDITIONAL ALLOWANCE MAY RESULT IN OFFSET AGAINST
RENT PAYABLE UNDER SUBLEASE.” If Sublandlord fails to make the requested
disbursement within ten (10) business days after delivery of such second notice,
Subtenant shall be entitled to deduct the amount of the unpaid disbursement from
the Base Rent next due under the Sublease, until Subtenant has received a
deduction (and/or payment from Sublandlord) for the full amount owing, provided
that Subtenant promptly delivers notice to Sublandlord specifying the deduction
to be made by Subtenant.
               (v) Landlord’s Construction Administration Fee. Pursuant to the
provisions of Section 12.B of the Original Lease, Landlord imposes an
administration fee on Alterations (as defined in the Master Lease) in the amount
equal to ten percent (10%) of the cost of the Alterations. Sublandlord is
currently negotiating with Landlord to reduce Landlord’s administration fee and
agrees that Sublandlord will bear any portion of such administration fee which
is imposed with respect to Subtenant’s initial improvements to the Expansion
Space in excess of five percent (5%) of the cost of such initial improvements.
          (b) Responsibility for Improvements to Expansion Space. Any
construction, alterations or improvements to the Expansion Space shall be
performed by Subtenant at its sole cost and expense (subject to the application
of the Allowance and, if applicable, any Additional Allowance) using a general
contractor selected by Subtenant and reasonably approved by Sublandlord and
shall be governed in all respects by the provisions of Section 10 of the
Sublease and Article 12 of the Original Lease. Any delay in the completion of
initial improvements to the Expansion Space shall not subject Sublandlord to any
liability for any loss or damage resulting therefrom. Subtenant expressly
acknowledges that Sublandlord has agreed to provide the Allowance (and the
Additional Allowance) based upon the expectation that Subtenant will improve the
Expansion Space in a manner that will convert all of the Expansion Space into
class “A” office space; the parties agree that class “A” office space may
include typical “break room” areas. Accordingly, Subtenant acknowledges that
Sublandlord’s approval of the plans and specifications for the initial
improvement of the Expansion Space (“Plans”) may be withheld if Sublandlord
reasonably determines that said Plans do not reflect the construction of class
“A” office space throughout the entire Expansion Space. For purposes of this
paragraph, Subtenant will be deemed to be converting the Expansion Space into
class “A” office space if the layout and tenant improvements are reasonably
comparable to the layout and tenant improvements presently existing in the
Original Subleased Premises or other office space in the Building or Project.
Sublandlord shall reasonably approve or disapprove of the Plans within ten
(10) business days after receipt. If Sublandlord disapproves of the Plans,
Sublandlord shall state the reason for its disapproval with specificity, and
recommend any

7



--------------------------------------------------------------------------------



 



modifications that would make the proposed improvements acceptable to
Sublandlord. If Sublandlord fails to respond in writing within ten (10) business
days, Subtenant may send a second notice to Sublandlord, which notice must
contain the following disclaimer in bold face, capitalized type: “NOTICE —
SECOND REQUEST FOR CONSENT PURSUANT TO SECTION 7(b) OF FIRST AMENDMENT TO
SUBLEASE — FAILURE TO TIMELY RESPOND MAY RESULT IN DEEMED APPROVAL OF
ALTERATIONS.” If Sublandlord fails to respond in writing within three
(3) business days after delivery of such second notice, the Plans shall be
deemed approved by Sublandlord. Sublandlord shall promptly submit the approved
Plans to Master Landlord and exercise diligent efforts to obtain Master
Landlord’s approval thereof as soon as possible.
     8. Parking. From and after the date of this First Amendment, Subtenant
shall have the right to use 3.0 spaces per every 1,000 rentable square feet in
the Expansion Space from the parking rights granted to Sublandlord under the
Master Lease, in accordance with the terms and provisions of Section 2.4 of the
Sublease.
     9. Access Control System. Sublandlord currently has an access control
system monitoring access to the Expansion Space, which is monitored by a
stand-alone system. There are card readers installed throughout the Expansion
Space which are part of Sublandlord’s access control system. Sublandlord will no
longer monitor said access control system, but will leave all such card readers
in place; Subtenant shall not damage, alter or remove such card readers, and
shall reimburse Sublandlord for the cost to repair any damage to any such card
readers caused by Subtenant’s use or occupancy of the Expansion Space.
     10. Eleventh Floor Space. Kaiser Foundation Health Plan, Inc. (“Kaiser”)
currently subleases from Sublandlord approximately 23,249 rentable square feet
of space located on the eleventh (11th) floor of the Building, as more
particularly described in Exhibit A-2 attached hereto (the “Eleventh Floor
Space”). The term for Kaiser’s lease of the Eleventh Floor Space is scheduled to
expire as of September 3, 2009; however, Kaiser has an option to extend the term
of its sublease with respect to the Eleventh Floor Space by delivering notice of
exercise to Sublandlord on or before September 30, 2008. If Subtenant desires to
relocate from the Expansion Space to the Eleventh Floor Space, Subtenant may
deliver notice to Sublandlord at any time after September 30, 2008, and prior to
February 15, 2009, inquiring as to whether Kaiser exercised its option to extend
the term of its sublease for the Eleventh Floor Space or otherwise extended the
term of its sublease for the Eleventh Floor Space (“Initial Eleventh Floor
Notice”). If Subtenant timely delivers an Initial Eleventh Floor Notice,
Sublandord will notify Subtenant within ten (10) business days after receipt of
such Initial Eleventh Floor Notice as to whether Kaiser has extended the term of
its sublease for the Eleventh Floor Space. If as of the date of Landlord’s
response, Kaiser has not extended the term of its sublease for the Eleventh
Floor Space, then at Subtenant’s request, Sublandlord will allow Subtenant and
its consultants to inspect the Eleventh Floor Space. If Kaiser fails to extend
the term of its sublease for the Eleventh Floor Space (either by exercise of its
option to extend or otherwise), and provided that Subtenant is not then in
default under the Sublease (as amended hereby) after the expiration of
applicable cure periods, Sublandlord will notify Subtenant of Kaiser’s failure
to extend, and Subtenant shall have the right, to be exercised by irrevocable
written notice (“Eleventh Floor Exercise Notice”) delivered to Sublandlord on or
before the date that is fifteen (15) business days following the delivery of
such notice by Sublandlord (during which fifteen (15) business day period
Subtenant will once again be afforded the opportunity to tour the Eleventh Floor
Space), to relocate from the Expansion Space to the Eleventh Floor Space,
effective promptly following Kaiser’s vacancy of the Eleventh Floor Space
(assumed to be on or about September 3, 2009). In the event that Subtenant
timely delivers an Eleventh Floor Exercise Notice, Sublandlord will

8



--------------------------------------------------------------------------------



 



promptly prepare an amendment to the Sublease pursuant to which the Eleventh
Floor Space will be substituted for the Expansion Space. Said amendment shall
provide, among other things, that the Eleventh Floor Space must be delivered to
Subtenant in broom clean condition. From and after the date of such relocation,
Subtenant will pay as Base Rent for the Eleventh Floor Space the same rate(s)
per rentable square foot per month as would have been payable by Subtenant for
the Expansion Space as described in Section 3(c) above and Subtenant’s lease of
the Eleventh Floor Space shall otherwise be on the same terms and conditions
applicable to the Expansion Space, other than payment of the Allowance and
Additional Allowance. If Subtenant fails to timely deliver either an Initial
Eleventh Floor Notice or an Eleventh Floor Exercise Notice, Subtenant’s rights
under this Section 10 will be null and void and of no further force or effect.
     11. Furniture Allowance.
          (a) Generally. Provided Subtenant is not in monetary default beyond
applicable cure periods under the Sublease (as amended hereby), Sublandlord
agrees to provide to Subtenant an allowance to be applied towards the purchase
of furniture for use in the Expansion Space, up to a maximum amount of one
hundred ten thousand dollars ($110,000.00) (the “Furniture Allowance”). The
Furniture Allowance shall be paid to Subtenant within thirty (30) days after
Sublandlord’s receipt of a request for payment from Subtenant, containing true,
correct and complete copies of invoices from Subtenant’s vendors covering the
purchase price of furniture to be installed in the Expansion Space. The
Furniture Allowance shall not be applied towards the cost of improvements in the
Expansion Space or the purchase of any other personal property of Subtenant. If
and to the extent that Subtenant fails to submit invoices for all of the
Furniture Allowance as of June 30, 2007, any remaining unused Furniture
Allowance shall be deemed waived by Subtenant. If and to the extent that the
cost of Subtenant’s purchase of furniture for use in the Expansion Space exceeds
the Furniture Allowance, Subtenant shall be solely responsible for such cost.
Subtenant will be solely responsible for installing all wiring and cabling
necessary for the installation and use of any such furniture (which wiring and
cabling will be removed by Subtenant at the expiration of the Extended Term or
the sooner termination of the Sublease).
          (b) Sublandlord’s Purchase Option. If Subtenant occupies the Eleventh
Floor Space pursuant to the provisions of Section 10 above, or otherwise, and
provided that the furniture and equipment currently located in the Eleventh
Floor Space is delivered with the Eleventh Floor Space to Subtenant (in its
existing condition, subject to reasonable wear and tear) for Subtenant’s use at
no additional cost or charge, Sublandlord shall have the right to purchase from
Subtenant any furniture purchased by Subtenant for use in the Expansion Space
(including but not limited to furniture purchased with the proceeds of the
Furniture Allowance, as well additional furniture purchased by Subtenant) at the
then-applicable fair market value of such furniture. In order to exercise such
right, Sublandlord shall notify Subtenant of such exercise by written notice to
Subtenant delivered at least thirty (30) days prior to the date upon which
Subtenant is scheduled to occupy the Eleventh Floor Space. In such event, the
parties shall meet and confer in a diligent, good faith effort to determine the
applicable fair market value of such furniture. If the parties are unable to
agree upon the applicable fair market value of such furniture within twenty
(20) days following their initial meeting, either party may require that the
fair market value be established by a mutually acceptable furniture liquidator,
whose fees will be shared equally by the parties, and whose determination as to
the applicable fair market value for the furniture (and hence, the purchase
price for Sublandlord’s acquisition of the furniture) shall be final and
binding. Upon determination of the purchase price for such furniture, and
payment by Sublandlord, Subtenant will deliver a bill of sale to Sublandlord
transferring

9



--------------------------------------------------------------------------------



 



ownership of the furniture in its then as”-is” condition, free of third party
liens or claims and without warranty, expressed or implied.
     12. Master Lease. In modification of Section 16.4 of the Sublease,
Sublandlord agrees that if Sublandlord voluntarily terminates the Master Lease
(other than pursuant to casualty, condemnation or a default on the part of
Master Landlord), Sublandlord shall (x) assign its interest in the Sublease (as
amended hereby) to Master Landlord and Master Landlord will assume the
obligations of Sublandlord or (y) arrange for Subtenant to enter into a direct
lease with Master Landlord on the same terms and conditions set forth in the
Sublease (as amended hereby). Additionally, in such event, at Subtenant’s
request, Sublandlord will transfer ownership of the Furniture (defined in the
Sublease) to Subtenant in the manner described in Section 16.4 of the Sublease.
Subtenant expressly acknowledges that if Sublandlord complies with the terms of
the first sentence of this Section 12, Sublandlord shall have no obligation to
pay the “Base Rent Differential” pursuant to the provisions of Section 16.4 of
the Sublease or otherwise provide Subtenant with a non-disturbance agreement
from Master Landlord.
     13. Miscellaneous.
          (a) This First Amendment and the attached exhibits, which are hereby
incorporated into and made a part of this First Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.
Under no circumstances shall Subtenant be entitled to any Rent abatement,
improvement allowance, leasehold improvements, or other work to the Subleased
Premises, or any similar economic incentives that may have been provided
Subtenant in connection with entering into the Sublease, unless specifically set
forth in this First Amendment. Subtenant agrees that neither Subtenant nor its
agents or any other parties acting on behalf of Subtenant shall disclose any
matters set forth in this First Amendment or disseminate or distribute any
information concerning the terms, details or conditions hereof to any person,
firm or entity without obtaining the express written consent of Sublandlord.
          (b) Except as herein modified or amended, the provisions, conditions
and terms of the Sublease shall remain unchanged and in full force and effect.
          (c) In the case of any inconsistency between the provisions of the
Sublease and this First Amendment, the provisions of this First Amendment shall
govern and control.
          (d) Submission of this First Amendment by Sublandlord is not an offer
to enter into this First Amendment but rather is a solicitation for such an
offer by Subtenant. Sublandlord shall not be bound by this First Amendment until
Sublandlord has executed and delivered the same to Subtenant.
          (e) The capitalized terms used in this First Amendment shall have the
same definitions as set forth in the Sublease to the extent that such
capitalized terms are defined therein and not redefined in this First Amendment.
          (f) Subtenant hereby represents to Sublandlord that Subtenant has
dealt with no broker in connection with this First Amendment other than Aegis
Realty Partners, whose commission shall be paid by Sublandlord pursuant to a
separate agreement. Subtenant agrees to indemnify and hold Sublandlord, its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and

10



--------------------------------------------------------------------------------



 



members of any such agents harmless from all claims of any other brokers
claiming to have represented Subtenant in connection with this First Amendment.
Sublandlord hereby represents to Subtenant that Sublandlord has dealt with no
broker in connection with this First Amendment. Sublandlord agrees to indemnify
and hold Subtenant, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, and agents, and the respective principals and
members of any such agents harmless from all claims of any brokers claiming to
have represented Sublandlord in connection with this First Amendment.
          (g) Each signatory of this First Amendment represents hereby that he
or she has the authority to execute and deliver the same on behalf of the party
hereto for which such signatory is acting.
     14. Master Landlord’s Consent. This First Amendment is expressly
conditioned upon Sublandlord’s obtaining the prior written consent hereto by
Master Landlord upon terms and conditions acceptable to Subtenant in its
reasonable discretion; Subtenant agrees that if Master Landlord’s consent is in
the form of Exhibit E attached hereto, such consent will be acceptable to
Subtenant. Sublandlord shall use diligent efforts to obtain the consent of
Master Landlord to this First Amendment, and shall pay any fee imposed by Master
Landlord in connection with obtaining such consent. If Sublandlord has not
obtained Master Landlord’s consent upon terms and conditions acceptable to
Subtenant, in its reasonable discretion, on or before November 30, 2006,
Subtenant shall have the right to rescind this First Amendment by written notice
delivered to Sublandlord on or before December 15, 2006.
     IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this First
Amendment as of the day and year first above written.

                  SUBLANDLORD:    
 
                ORACLE USA, INC., a Colorado corporation    
 
           
 
  By:   /s/ Randall W. Smith    
 
                Name: Randall W. Smith         Its: Vice President, Real Estate
and Facilities    
 
                SUBTENANT:    
 
                ONYX PHARMACEUTICALS, INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Greg W. Schafer    
 
                Name: Greg W. Schafer         Title: Vice President and Chief
Financial Officer    

11



--------------------------------------------------------------------------------



 



EXHIBIT A-1
OUTLINE AND LOCATION OF EXPANSION SPACE

1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
OUTLINE AND LOCATION OF ELEVENTH FLOOR SPACE
[Figure]

1



--------------------------------------------------------------------------------



 



EXHIBIT B
SUBTENANT’S ARCHITECT AND GENERAL CONTRACTOR
Architect — Gicklhorn Lazzarotto Partners
General Contractor: One of the following:

  1.   BCCI     2.   Wilcox Construction     3.   Peacock Construction

1



--------------------------------------------------------------------------------



 



EXHIBIT C
PRELIMINARY SPACE PLAN
[Figure]

1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF LETTER OF CREDIT
ISSUING BANK
ADDRESS OF ISSUING BANK
DATE:                                         
IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER:                    

             
BENEFICIARY:
      APPLICANT:    
 
           
 
           
 
           
 
           

AMOUNT: USD $                    
EXPIRATION:                      AT OUR COUNTERS
WE HEREBY ESTABLISH IN YOUR FAVOR OUR IRREVOCABLE STANDBY LETTER OF CREDIT
NUMBER                      WHICH IS AVAILABLE WITH [ISSUING BANK] BY PAYMENT
AGAINST PRESENTATION OF THE ORIGINAL OF THIS LETTER OF CREDIT AND YOUR DRAFTS AT
SIGHT DRAWN ON [ISSUING BANK] AT THE ADDRESS ABOVE, ACCOMPANIED BY THE DOCUMENTS
DETAILED BELOW:
A LETTER SIGNED BY A PURPORTED AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY
STATING THAT BENEFICIARY IS ENTITLED TO DRAW ON THIS LETTER OF CREDIT PURSUANT
TO THAT SUBLEASE AGREEMENT BETWEEN                      AND
                    , AS IT MAY BE AMENDED.
THIS LETTER OF CREDIT CANNOT BE MODIFIED OR REVOKED WITHOUT YOUR WRITTEN CONSENT
OF BENEFICIARY.
SPECIAL CONDITIONS:
THIS LETTER OF CREDIT SHALL AUTOMATICALLY RENEW WITHOUT AMENDMENT FOR AN
ADDITIONAL ONE YEAR PERIOD FROM THE CURRENT OR FOR ANY FUTURE EXPIRATION DATE,
UNLESS WE SHALL NOTIFY YOU IN WRITING BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED OR OVERNIGHT COURIER AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE THAT THIS LETTER OF CREDIT WILL NOT BE RENEWED. FOLLOWING SUCH
NOTIFICATION AND PRIOR TO THE EXPIRATION OF THIS LETTER OF CREDIT, YOU MAY DRAW
UPON THIS LETTER OF CREDIT BY PRESENTATION OF THE SIGHT DRAFT(S) MENTIONED
ABOVE, ACCOMPANIED BY A LETTER SIGNED BY A PURPORTED AUTHORIZED REPRESENTATIVE
OF BENEFICIARY STATING THAT BENEFICIARY HAS NOT BEEN PRESENTED WITH A SUBSTITUTE
LETTER OF CREDIT IN THE SAME PRINCIPAL AMOUNT, AND ON THE SAME TERMS AS THIS
LETTER OF CREDIT FROM AN ISSUER REASONABLY SATISFACTORY TO YOU.
THIS LETTER OF CREDIT IS TRANSFERABLE AND MAY BE TRANSFERRED ONE OR MORE TIMES
BY THE NAMED BENEFICIARY HEREUNDER OR BY ANY TRANSFEREE

1



--------------------------------------------------------------------------------



 



HEREUNDER TO A SUCCESSOR TRANSFEREE. TRANSFER OF THIS LETTER OF CREDIT IS
SUBJECT TO OUR RECEIPT OF BENEFICIARY’S INSTRUCTIONS IN THE FORM ATTACHED AS
EXHIBIT A, ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND AMENDMENT(S), IF
ANY.
PARTIAL DRAWS ARE ALLOWED UNDER THIS LETTER OF CREDIT.
THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590 AND ENGAGES US PURSUANT TO THE TERMS THEREIN.

         
[ISSUING BANK]
       
 
       
AUTHORIZED SIGNATURE
  AUTHORIZED SIGNATURE    

2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF CONSENT
LANDLORD CONSENT TO FIRST AMENDMENT TO SUBLEASE
     THIS LANDLORD CONSENT TO FIRST AMENDMENT TO SUBLEASE (“Consent Agreement”)
is entered into as of the ___day of ___, 2006, by and among CA-WATERGATE TOWER
IV LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”), ORACLE USA,
INC., a Colorado corporation (“Sublandlord”), and ONYX PHARMACEUTICALS, a
Delaware corporation (“Subtenant”).
RECITALS:
     A. Landlord, (as successor in interest to MV Golden State Emeryville, LLC,
a Delaware limited liability company, as successor in interest to Spieker
Properties, L.P., a California limited partnership), as landlord, and
Sublandlord (as successor-in-interest to Siebel Systems, Inc.), as tenant, are
parties to that certain lease agreement dated August 16, 1999, as amended by
that certain Amendment Number One to Lease dated October 26, 2000, that certain
Amendment Number Two to Lease dated June 29, 2001, and that certain Third
Amendment dated September 26, 2003 (collectively, the “Lease”) pursuant to which
Landlord has leased to Sublandlord certain premises containing approximately
298,089 rentable square feet (the “Premises”) described as Suites 100, 200, 300,
400, 500, 800, 900, 1000, 1100, 1200, 1300, 1400, 1500, and 1600 on the 1st
through 5th floors and the 8th through the 16th floors of the building commonly
known as Watergate Office Tower IV located at 2100 Powell Street, Emeryville,
California (the “Building”).
     B. In addition, and pursuant to that certain Landlord Consent to Sublease
between Landlord, Sublandlord and Subtenant dated ___, ___, Landlord consented
to the sublease of 23,222 rentable square feet on the twelfth (12th) floor by
Sublandlord to Subtenant (the “Original Sublet Premises”).
     C. Sublandlord and Subtenant have entered into that certain First Amendment
to Sublease agreement dated ___2006, a copy of which is attached hereto as
Exhibit A (the “First Amendment to Sublease”) pursuant to which Sublandlord has
agreed to sublease to Subtenant additional space containing approximately 14,072
rentable square feet on the third (3rd) floor of the Building, as shown on
Exhibit A to the First Amendment to Sublease (the “First Amendment Additional
Sublet Premises”) constituting a part of the Premises.
     D. Sublandlord and Subtenant have requested Landlord’s consent to the First
Amendment to Sublease.
     E. Landlord has agreed to give such consent upon the terms and conditions
contained in this Consent Agreement.
     NOW THEREFORE, in consideration of the foregoing preambles which by this
reference are incorporated herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord hereby
consents to the First Amendment to Sublease subject to the following terms and
conditions, all of which are hereby acknowledged and agreed to by Sublandlord
and Subtenant:

1



--------------------------------------------------------------------------------



 



     1. First Amendment to Sublease Agreement. Sublandlord and Subtenant hereby
represent that a true and complete copy of the First Amendment to Sublease is
attached hereto and made a part hereof as Exhibit A, and Sublandlord and
Subtenant agree that the Sublease shall not be further modified without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld.
     2. Representations. Sublandlord hereby represents and warrants that
Sublandlord (i) has full power and authority to sublease the First Amendment
Additional Sublet Premises to Subtenant, (ii) has not transferred or conveyed
its interest in the Lease to any person or entity collaterally or otherwise, and
(iii) has full power and authority to enter into the First Amendment to Sublease
and this Consent Agreement. Subtenant hereby represents and warrants that
Subtenant has full power and authority to enter into the First Amendment to
Sublease and this Consent Agreement and Subtenant is validly formed as a
corporation in good standing and authorized to do business under the laws of the
State of California.
     3. Indemnity and Insurance. Subtenant hereby assumes, with respect to
Landlord, all of the indemnity and insurance obligations of the Sublandlord
under the Lease with respect to the First Amendment Additional Sublet Premises,
provided that the foregoing shall not be construed as relieving or releasing
Sublandlord from any such obligations.
     4. No Release. Nothing contained in the First Amendment to Sublease or this
Consent Agreement shall be construed as relieving or releasing Sublandlord from
any of its obligations under the Lease, it being expressly understood and agreed
that Sublandlord shall remain liable for such obligations notwithstanding
anything contained in the First Amendment to Sublease or this Consent Agreement
or any subsequent assignment(s), sublease(s) or transfer(s) of the interest of
the tenant under the Lease. Sublandlord shall be responsible for the collection
of all rent due it from Subtenant, and for the performance of all the other
terms and conditions of the First Amendment to Sublease, it being understood
that Landlord is not a party to the First Amendment to Sublease and,
notwithstanding anything to the contrary contained in the First Amendment to
Sublease, is not bound by any terms, provisions, representations or warranties
contained in the First Amendment to Sublease and is not obligated to Sublandlord
or Subtenant for any of the duties and obligations contained therein.
     5. Administrative Fee. Upon Sublandlord’s execution and delivery of this
Consent Agreement, Sublandlord shall pay to Landlord the sum of $1,000.00 in
consideration for Landlord’s review of the First Amendment to Sublease and the
preparation and delivery of this Consent Agreement.
     6. No Transfer. Subtenant shall not further sublease the First Amendment
Additional Sublet Premises, assign its interest as the Subtenant under the
Sublease, and the First Amendment to Sublease, or otherwise transfer its
interest in the First Amendment Additional Sublet Premises, the Sublease or the
First Amendment to Sublease to any person or entity without the written consent
of Landlord and Sublandlord (as to Sublandlord, to the extent required under the
Sublease and the First Amendment to Sublease), which consent Landlord may
withhold in accordance with the terms of the Lease and Sublandlord may withhold
in accordance with the Sublease and the First Amendment to Sublease.
     7. Lease. The parties agree that the First Amendment to Sublease is subject
and subordinate to the terms of the Lease. Notwithstanding anything to the
contrary contained in the First Amendment to Sublease, in no event shall the
First Amendment to Sublease or this Consent Agreement be construed as granting
or conferring upon the Sublandlord or the

2



--------------------------------------------------------------------------------



 



Subtenant any greater rights than those contained in the Lease (including,
without limitation, any rights with respect to parking privileges and/or the use
of any amenities, including, without limitation, any fitness facility) nor shall
there be any diminution of the rights and privileges of the Landlord under the
Lease, nor shall the Lease be deemed modified in any respect. Without limiting
the scope of the preceding sentence, any construction or alterations performed
in or to the First Amendment Additional Sublet Premises (including, without
limitation, any improvements described in the First Amendment to Sublease),
shall be performed with Landlord’s prior written approval and in accordance with
the terms and conditions of the Lease. It is hereby acknowledged and agreed that
any provisions in the First Amendment to Sublease which limit the manner in
which Sublandlord may amend the Lease are binding only upon Sublandlord and
Subtenant as between such parties. Landlord shall not be bound in any manner by
such provisions and may rely upon Sublandlord’s execution of any agreements
amending or terminating the Lease subsequent to the date hereof notwithstanding
any contrary provisions in the Sublease and the First Amendment to Sublease.
     8. Parking and Services. Any parking rights granted to Subtenant pursuant
to the First Amendment to Sublease shall be satisfied out of the parking rights,
if any, granted to Sublandlord under the Lease. Sublandlord hereby authorizes
Subtenant, as agent for Sublandlord, to obtain services and materials for or
related to the First Amendment Additional Sublet Premises, and Sublandlord
agrees to pay for such services and materials as additional Rent under the Lease
upon written demand from Landlord. However, as a convenience to Sublandlord,
Landlord may bill Subtenant directly for such services and materials, or any
portion thereof, in which event Subtenant shall pay for the services and
materials so billed upon written demand, provided that such billing shall not
relieve Sublandlord from its primary obligation to pay for such services and
materials.
     9. Attornment. If the Lease or Sublandlord’s right to possession thereunder
terminates for any reason prior to expiration of the Sublease, Subtenant agrees,
at the election of Landlord, to attorn to Landlord upon the then executory terms
and conditions of the Sublease and the First Amendment to Sublease for the
remainder of the term of the Sublease. In the event of any such election by
Landlord, Landlord will not be (a) liable for any rent paid by Subtenant to
Sublandlord more than one month in advance, or any security deposit paid by
Subtenant to Sublandlord, unless same has been transferred to Landlord by
Sublandlord; (b) liable for any act or omission of Sublandlord under the Lease
and the First Amendment to Sublease or any other agreement between Sublandlord
and Subtenant or for any default of Sublandlord under any such documents which
occurred prior to the effective date of the attornment; (c) subject to any
defenses or offsets that Subtenant may have against Sublandlord which arose
prior to the effective date of the attornment; (d) bound by any changes or
modifications made to the Sublease and the First Amendment to Sublease without
the written consent of Landlord, (e) obligated in any manner with respect to the
transfer, delivery, use or condition of any furniture, equipment or other
personal property in the First Amendment Additional Sublet Premises which
Sublandlord agreed would be transferred to Subtenant or which Sublandlord agreed
could be used by the Subtenant during the term of the Sublease, or (f) liable
for the payment of any improvement allowance, or any other payment, credit,
offset or amount due from Sublandlord to Subtenant under the Sublease and the
First Amendment to Sublease. If Landlord does not elect to have Subtenant attorn
to Landlord as described above, the Sublease and the First Amendment to Sublease
and all rights of Subtenant in the First Amendment Additional Sublet Premises
shall terminate upon the date of termination of the Lease or Sublandlord’s right
to possession thereunder. The terms of this Section 9 supercede any contrary
provisions in the Sublease and the First Amendment to Sublease

3



--------------------------------------------------------------------------------



 



     10. Payments Under the Sublease. If at any time Sublandlord is in default
under the terms of the Lease, Landlord shall have the right to contact Subtenant
and require Subtenant to pay all rent due under the Sublease and the First
Amendment to Sublease directly to Landlord until such time as Sublandlord has
cured such default. Subtenant agrees to pay such sums directly to Landlord if
requested by Landlord, and Sublandlord agrees that any such sums paid by
Subtenant shall be deemed applied against any sums owed by Subtenant under the
Sublease and the First Amendment to Sublease. Any such sums received by Landlord
from Subtenant shall be received by Landlord on behalf of Sublandlord and shall
be applied by Landlord to any sums past due under the Lease, in such order of
priority as required under the Lease or, if the Lease is silent in such regard,
then in such order of priority as Landlord deems appropriate. The receipt of
such funds by Landlord shall in no manner be deemed to create a direct lease or
sublease between Landlord and Subtenant. If Subtenant fails to deliver its
Sublease and/or the First Amendment to Sublease payments directly to Landlord as
required herein following receipt of written notice from Landlord as described
above, then Landlord shall have the right to remove any signage of Subtenant, at
Subtenant’s cost, located outside the Premises or in the Building lobby or
elsewhere in the Building and to pursue any other rights or remedies available
to Landlord at law or in equity.
     11. Excess Rent. If Landlord is entitled to any excess rent (defined below)
from Sublandlord pursuant to the terms of the Lease, then, in addition to all
rent otherwise payable by Sublandlord to Landlord under the Lease, Sublandlord
shall also pay to Landlord 90% of the excess rent in accordance with
Section 21.B of the Lease. Landlord’s share of excess rent for any period during
the term of the Sublease which is for less than one month shall be a pro rata
portion of the monthly installment due hereunder. As used herein, the “excess
rent” shall be deemed to mean bonus rent as described in Section 21.B of the
Lease. Landlord’s failure to bill Sublandlord for, or to otherwise collect, such
sums shall in no manner be deemed a waiver by Landlord of its right to collect
such sums in accordance with the Lease.
     12. Sublandlord Notice Address. If Sublandlord is subleasing the entire
Premises or otherwise vacating the Premises, Sublandlord’s new address for
notices to Sublandlord under the Lease shall be as follows:
                                         , Attention
                                         ; and if no address is filled in at the
preceding blank (or if a post office box address is used for the preceding
blank), then Landlord may continue to send notices to Sublandlord at the
address(es) provided in, and in accordance with the terms of, the Lease.
     13. Authority. Each signatory of this Consent Agreement represents hereby
that he or she has the authority to execute and deliver the same on behalf of
the party hereto for which such signatory is acting.
     14. Counterparts. This Consent Agreement may be executed in counterparts
and shall constitute an agreement binding on all parties notwithstanding that
all parties are not signatories to the original or the same counterpart provided
that all parties are furnished a copy or copies thereof reflecting the signature
of all parties.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord, Sublandlord and Subtenant have executed this
Consent Agreement as of the date set forth above.
     LANDLORD:
CA-WATERGATE TOWER IV LIMITED PARTNERSHIP, a Delaware limited partnership
By: EOM GP, L.L.C., a Delaware limited liability company, its general partner
By: Equity Office Management, L.L.C., a Delaware limited liability company, its
non-member manager

             
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

          SUBLANDLORD:    
 
        ORACLE USA, INC., a Colorado corporation
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
 
        SUBTENANT:    
 
        ONYX PHARMACEUTICALS, INC., a Delaware corporation
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

5



--------------------------------------------------------------------------------



 



EXHIBIT A
FIRST AMENDMENT TO SUBLEASE

6